Citation Nr: 0725307	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  05-38 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as a result of exposure to herbicides.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a liver disorder, 
to include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On his substantive appeal, received in November 2005, the 
veteran was unclear as to whether he wished to have a 
hearing.  In July 2007, the Board contacted the veteran for 
clarification, and he stated that he wished to have a hearing 
before a Veterans Law Judge at the RO (Travel Board).  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran, for a Travel Board 
hearing.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


